Citation Nr: 1545677	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-13 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

2. Entitlement to a disability rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Counsel  




INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, including service in the Republic of Vietnam.

In a July 2014 decision, the Board inferred a claim of entitlement to a TDIU in connection with the Veteran's claims for disability ratings in excess of 20 percent for each of his service-connected diabetes mellitus type II with retinopathy and erectile dysfunction and diabetic peripheral neuropathy disabilities of each of his four extremities.  The Board granted an increased 40 percent disability rating for diabetes mellitus type II, effective May 7, 2008, and denied disability ratings in excess of 20 percent for diabetic peripheral neuropathy of each of the Veteran's extremities.  The Board remanded the inferred claim of entitlement to a TDIU for additional development.  Additional development has been conducted and the claim has since been returned to the Board for further appellate consideration.

Although the issue of entitlement to a disability rating in excess of 10 percent for hemorrhoids has not been certified to the Board for appellate consideration in the first instance, correspondence received from the Veteran on February 9, 2015, has been construed as a timely Notice of Disagreement with the January 2015 rating decision that denied the Veteran's claim for increase for hemorrhoids.  See 38 C.F.R. § 20.201 (2015).

In evaluating this case the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) has been raised by the record in a statement received from the Veteran on August 20, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a rating in excess of 10 percent for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

With full consideration of the Veteran's educational and occupational background, the evidence of record is in relative equipoise as to whether his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he is unable to maintain substantially gainful employment for due to his service-connected disabilities - mainly his service-connected diabetes mellitus, diabetic peripheral neuropathy of each of his extremities and posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  See Veteran's statement and application for entitlement to a TDIU, received December 27, 2013.  

In his December 2013 statement and application for entitlement to a TDIU, the Veteran indicated that he had worked full-time as a mechanic for American Airlines from 1980 to September 2013, at which time he became too disabled to work and left his job due to manifestations of his service-connected PTSD with MDD and type II diabetes mellitus with complications (i.e., diabetic retinopathy, diabetic peripheral neuropathy of all four extremities, and erectile dysfunction).  He indicated that his highest level of education was 4 years of high school and that he had not received any other education and training before or after becoming too disabled to work in September 2013.  In an accompanying December 2013 statement, the Veteran contended that entitlement to a TDIU is warranted because his service-connected disabilities had progressively worsened and forced him into retirement due to having to request increasing amounts of time off of work. 

Since the Veteran stopped working full-time as an airline mechanic in September 2013, his service-connected disabilities have included PTSD with MDD rated as 50 percent disabling, diabetes mellitus type II with diabetic retinopathy and erectile dysfunction rated as 40 percent disabling, diabetic peripheral neuropathy of all four extremities each rated as 20 percent disabling, tinnitus rated as 10 percent disabling, hemorrhoids rated as 10 percent disabling and bilateral hearing loss rated as 0 percent disabling.  His combined disability rating since November 2008 has been 90 percent.  

VA laws and regulations provide that VA will grant a total rating for compensation purposes based on unemployability where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected.  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.  To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

In this case, the Veteran's service-connected disabilities meet the threshold for consideration under 38 C.F.R. § 4.16(a).  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.  

In that regard, reports of VA psychiatric examinations dated in September 2010 and August 2012 show that the examiner on both occasions summarized the Veteran's level of occupational and social impairment with regard to his service-connected PTSD with MDD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-are and conversation normal.  During both examinations the Veteran's affect was noted to be inappropriate in that he smiled inappropriately and at odd times regardless of content.  Moreover, the Veteran's December 2013 statement in support of his claim for entitlement to a TDIU and recent VA mental health records suggest that symptoms associated with the Veteran's service-connected PTSD with MDD have worsened since his most recent psychiatric examination in August 2012.

During a series of VA medical examinations in February 2014, the examiner indicated that the Veteran's primary care provider had restricted his activities for management of his diabetes mellitus.  Manifestations of the Veteran's diabetic peripheral neuropathy included moderate intermittent pain of his bilateral upper extremities, and moderate paresthesias and/or dysesthesias and moderate numbness of all four extremities.  The examiner diagnosed diabetic peripheral neuropathy of the bilateral upper extremities with moderately severe incomplete paralysis of the bilateral musculocutaneous sensory nerves and diabetic peripheral neuropathy of the bilateral lower extremities with moderate incomplete paralysis of the bilateral musculocutaneous sensory nerves.  The examiner stated that the Veteran's service-connected diabetes mellitus impacted his ability to work in that he is unable to perform manual labor, but he is able to perform sedentary work.  

Following VA rectum and anus conditions examination in December 2014, the examiner diagnosed hemorrhoids and indicated that hemorrhoids impact the Veteran's ability to work in that he reportedly could not lift heavy objects or sit for prolonged periods of time due to hemorrhoids with noted discomfort.  

Following a series of VA medical examinations in March 2015, the examiner indicated that the Veteran had retired from his usual occupation as an aircraft mechanic in 2013.  He reportedly left work at that time due to no work-related injury.  The Veteran claimed that he has had pain and other neuropathy due to diabetes mellitus type II, that he is sedentary at home and avoids strenuous activities. The examiner indicated that the Veteran has experienced progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus.  The examiner stated that the Veteran's diabetes mellitus does impact his ability to work.  

VA treatment records dating from September 2013 to March 2015 show complaints of increasing symptoms of the Veteran's service-connected diabetic peripheral neuropathy of all four extremities.  In January 2014, the Veteran's VA primary care physician, Dr. C, stated that neuropathy continues to be a problem of the Veteran's hands and feet, along with having had carpal tunnel release surgery on both wrists.  He noted limited ability and dexterity of the Veteran's hands.  Dr. C stated that the Veteran is unable to work due to service-connected diabetes and complications.  He stated that the Veteran was also unable to work due to manifestations of service-connected PTSD with MDD.  In a September 2014 VA primary care note, Dr. C indicated that the Veteran was experiencing worsening effects of diabetic neuropathy of his hands and feet, besides having carpal tunnel syndrome status post bilateral carpal tunnel release.  Limited dexterity of the hands was again noted and Dr. C stated that the Veteran cannot work well with his hands.  Dr. C stated that the Veteran probably cannot work considering his condition.  He stated that the Veteran cannot do repetitive movements even at a keyboard or a sedentary type job.  He stated that the Veteran is unemployable due to diabetes mellitus and severe neuropathy of his hands and feet.  In a December 2014 primary care note, Dr. C noted significant neuropathy of the Veteran's hands and feet and he stated that the Veteran is unemployable due to this condition.  There was no sensitivity to the Veteran's fingers.  Dr. C stated that the Veteran cannot stand for any length of time or do any fine work with his hands.  

Resolving doubt in favor of the Veteran, and taking into account his lay statements and the competent medical evidence of record, as well as the Veteran's high school education and manual labor work history, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's numerous service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  As such, the Board finds that entitlement to TDIU is warranted, and the claim is granted in full.


ORDER

Entitlement to a TDIU is granted.


REMAND

A remand is needed in order for the AOJ to issue the Veteran a Statement of the Case (SOC) on the matter of entitlement to a disability rating in excess of 10 percent for hemorrhoids.  As was described in the Introduction, in February 2015, the Veteran timely disputed the denial of his claim for increase for hemorrhoids in the January 2015 rating decision.  Although the RO acknowledged that a notice of disagreement was received in a letter dated February 25, 2015, and afforded the Veteran an additional VA examination pertaining to his service-connected hemorrhoids disability in March 2015, as of the date of this decision a SOC pertaining to this claim has not been issued to the Veteran.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED for the following action:

After any other development that may be warranted with respect to the Veteran's claim for increase for hemorrhoids is complete, issue a statement of the case (SOC) to the Veteran and his representative regarding his claim of entitlement to a disability rating in excess of 10 percent for hemorrhoids.  The Veteran and his representative are advised that a timely substantive appeal (VA Form 9) will be necessary to perfect an appeal to the Board concerning the claim.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


